Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 1 of 13



                UNITED STATES DISTRICT COURT
                  DISTRICT OF CONNECTICUT

                                    :   No. 3:17-cv-00558 (SRU)
IN RE TEVA SECURITIES LITIGATION
                                    :
                                    :   No. 3:17-cv-00558 (SRU)
THIS DOCUMENT RELATES TO:
                                    :




           PLAINTIFFS’ AUGUST 7, 2020 SUBMISSION
         IN FURTHER SUPPORT OF PROPOSED ORDER




                                        ORAL ARGUMENT REQUESTED
        Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 2 of 13



I.     INTRODUCTION

       On June 2, Plaintiffs moved to compel discovery of the core facts about Teva’s price

increases on its generic drugs and its related sales, revenues, and profits.1 (ECF 411-1.) The

parties have since filed extensive submissions and made good progress in narrowing the issues,

and Plaintiffs believe the path forward is now largely undisputed.

       This submission provides brief background and explains why Plaintiffs’ proposed order

(the “Proposed Order”), submitted herewith, should be entered. Defendants admittedly possess a

complete repository of drug-by-drug data, which is the same data that was rolled up into Teva’s

public financial statements and available in real time to Teva executives making pricing decisions.

Indeed, Teva’s counsel is “comfortable producing . . . sales volumes, net sales, average sales price

on a monthly basis, gross profits on a quarterly basis” because that “makes sense.” (Ex. 2, July 16,

2020 Tr. at 10:24-11:4.) At this point, the only truly disputed item is whether monthly (versus

quarterly) drug-by-drug pricing and profit data must be produced.

       All of this data is fundamental to proving when the price increases occurred and how they

drove Teva’s profits. Plaintiffs therefore seek a clear, comprehensive order to establish the

common set of facts about Teva’s generic drug pricing, sales, revenues, and profits so that “there

can’t be a dispute about what happened.” (Ex. 1, June 23, 2020 Tr. at 12:10.)

II.    RELEVANT BACKGROUND

       Teva Has Complete Drug-by-Drug Data: Teva’s electronic books and records (referred

to broadly in this dispute as Teva’s “databases”) contain drug-by-drug (NDC-level) pricing, sales,

revenue, and profit data for each generic drug in Teva’s portfolio. As alleged in the Complaint,

the records exist on databases that include Oracle (see, e.g., ECF 310 ¶37). While the records are


1
 Capitalized terms not defined herein have the meanings specified in the Complaint (ECF 310) or
Plaintiffs’ June 2, 2020 motion to compel (ECF 411-1).


                                                  1
        Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 3 of 13



stored electronically, rather than on paper, they are the documents and electronically stored

business records of Teva, and are squarely within the scope of Rule 34(a)(1)(A) (“documents or

electronically stored information [“ESI”]—including … data or data compilations”).

       Since last October, Plaintiffs have expressly sought this data in discovery. (See ECF 411-3

(Plaintiffs’ First Document Requests).) For example:

          RFP 13 seeks documents and ESI “sufficient to reflect all prices for, and all changes in
           prices for, Your Generic Drugs on an individual, NDC-Code-level basis”;

          RFPs 21 and 22 seek documents and ESI concerning “price changes” and “profit
           margins, profits, and revenues from Your Generic Drugs that were generated by or
           maintained in any electronic database, including, but not limited to, the Oracle database
           referenced in ¶37 of the Complaint or any similar database”; and

          RFP 12 seeks (among other things) “reports concerning Your Generic Drugs that were
           . . . generated by any electronic database, including, but not limited to, the Oracle
           database referenced in ¶37 of the Complaint or any similar database.”

       Defendants have yet to produce complete data showing these fundamental facts, much less

in usable form. In January, Teva produced raw transaction-level data (i.e., showing every sale to

customers like CVS) for a subset of only 60 drugs and a truncated time period (2013-2016).

However, this production was insufficient because (among other things) the 60 drugs represented

only a fraction of Teva’s full generic drug portfolio (comprised of over 350 drugs). Moreover, the

raw data did not clearly show Teva’s actual price changes to each drug or the resulting profits.

       After months of Defendants’ intransigence, on June 2, Plaintiffs moved to compel a

complete data production, and an interrogatory response identifying price increases and profits,

for Teva’s full generic drug portfolio and a longer time period. (ECF 411.)

       The June 23 Conference: On June 23, the Court heard argument on Plaintiffs’ motion to

compel. In an effort to streamline the discovery, the Court directed Defendants to provide data

showing on a monthly basis—rather than for every transaction with each customer—the pricing,




                                                 2
         Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 4 of 13



sales, revenue, and profit for each drug in Teva’s portfolio.2 (The transcript is attached as

Exhibit 1.) In doing so, the Court emphasized the ultimate goal of identifying the common set of

facts about Teva’s generic drug pricing, sales, revenues, and profits so that “there can’t be a dispute

about what happened.” (Ex. 1, June 23, 2020 Tr. at 12:10.)

        The July 16 Conference and Order: By July 9, Defendants had agreed to produce

monthly NDC-level pricing, sales, and revenue data, and quarterly NDC-level gross profit.

(ECF 457 at 4.) On July 16, Defendants’ counsel reiterated the point to the Court: “We’re

comfortable producing the summary data that’s readily available to us—sales volumes, net sales,

average sales price on a monthly basis, gross profits on a quarterly basis. That makes sense to

us. That we have and we can produce in a relatively short time period.” (Ex. 2, July 16, 2020 Tr.

at 10:24-11:2.) The Court also resolved a dispute over the time period, ordering that “Defendants’

production must cover the time period through the end of February 2018.” (ECF 472 at 3.)

        What remained was a narrow dispute over NDC-level profit data, the sole category where

the parties had not reached agreement as of July 16. During the hearing, Defendants insisted that

gross profit data should only be produced quarterly, rather than monthly, and that net and operating

profit data are not available at the NDC level. Based on those representations, the Court ordered

Defendants to “produce profit reports as kept in the ordinary course of business,” (ECF 472 at 3),

“without respect to whether they’re gross or net or operating.” (Ex. 2, July 16, 2020 Tr. at 19:18-

19.) However, Defendants have since corrected those July 16 representations, and have admitted

that NDC-level operating profit data exists.



2
  See, e.g., Ex. 1, June 23, 2020 Tr. at 5:11-17 (“[M]y strong belief is that Teva has to have a database that
contains historical records of price, sales and profits. And assuming that they do, producing that
information, that database or those spreadsheets or whatever, ought to be sufficient for the plaintiff to
have, in effect, a marker against which they can run their economic analysis.”); id. at 7:6-7 (“[I]t’s
sufficient to produce monthly pricing sales and profit data that I think you already have.”).


                                                      3
        Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 5 of 13



       Current Status: Defendants have yet to produce any data or documents in response to the

Court’s guidance and July 16 order. However, it appears that the parties are close to resolution.

On July 31, Defendants proposed to produce:

       (1) Five types of periodic reports from centralized files, which had been previously
       produced in part from custodial files and emails, and some centralized files;

       (2) Quarterly “P&L Reports,” first offered on the morning of July 31; and

       (3) Six undisputed categories of NDC-level data:

               Monthly:
                   o Sales (Units)
                   o Revenue
               Quarterly:
                   o Average Sales Price (“ASP”)
                   o Sales (Units)
                   o Revenue
                   o Operating Profit

Plaintiffs agree that all of this material should be produced. What still remains to be resolved is

the NDC-level pricing and profit data. As set forth more fully below, that pricing and profit data

should be produced on both a monthly and quarterly basis.

III.   ARGUMENT

       A.       NDC-Level Data Should Be Beyond Dispute;
                It Is Relevant, Discoverable, and Admissible

       To begin, the relevance of the NDC-level data should be undisputed; Plaintiffs view the

issue as settled. On August 3, the Court likewise expressed some level of frustration that

Defendants had not yet produced the undisputed data. To the extent Defendants may now attempt

to dispute whether this data is relevant, discoverable, admissible, and/or necessary to produce,

such arguments fail.




                                                4
        Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 6 of 13



       The Data Is Directly Relevant to the Misstatements and Omissions, As Well As Teva’s

Defenses: NDC-level data is fundamental to demonstrate the falsity of Defendants’ material false

and misleading statements about pricing, profit, and competition, such as:

          “[A]ll the improvement you see in our – in margins is not driven by price” (Defendant
           Vigodman), and “95% of our portfolio is declining” and “[t]here might be 5% of the
           portfolio that is either flat or increasing pricing due to some abnormalities in the
           market” (Defendant Olafsson). (Compl. ¶208.)

          Teva’s improvement in operating profit was achieved “[n]ot by pricing but by portfolio
           mix, new products, and efficiency measures” (Defendant Vigodman). (Id. ¶220.)

          “Our generic drugs face intense competition.” (Id. ¶181.)

       Teva’s NDC-level data relates directly to the core bases for falsity summarized in

Paragraph 165 of the Complaint. Specifically, NDC-level data is essential to show:

          How Teva in fact made money and improved margins, and whether any of the
           improvement was “driven by price” (Compl. ¶208);

          The actual percentages of Teva’s generics portfolio that were “declining,” “flat,” or
           “increasing pricing” (id.);

          The parallel price increases and market allocation that contradict Defendants’
           statements about “intense competition” (id. ¶181), and

          The collusion that constitutes an additional ground for falsity (id. ¶337).

       Moreover, in violation of their statutory duty of disclosure pursuant to Item 5 of Form 20-F

and Item 303 of Regulation S-K, Defendants omitted (i) the material impact of both the pricing

increases and the price erosion on Teva’s revenue, sales, and profits, and (ii) the known trends

that risky and unsustainable price increases were materially driving Teva’s financial performance,

and that by early 2016, Teva was experiencing increased pricing pressure and erosion. (Id. ¶¶170-

71.) In the words of the SEC regulation, the discovery sought is highly relevant to (i) the “material

favorable or unfavorable impact on net sales or revenues or income”; (ii) the extent to which




                                                 5
        Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 7 of 13



increases in net sales or revenues “are attributable to increases in prices”; and (iii) the “impact of

. . . changing prices” on Teva’s net sales, revenues, and income. 17 C.F.R. § 229.303(a)(3).

       And significantly, Defendants have acknowledged they will have to rely upon the same

NDC-level data to defend this case. (Ex. 2, July 16, 2020 Tr. at 26:2-9.) Defendants explicitly

argue that their statements were truthful because any price increases were “offset” by price

decreases on other drugs:

       [Our defense is that] price declines during the heart of plaintiffs’ case, plaintiffs’
       original class period, the 2014, 2015, 2016 period, that the pricing that rose and
       pricing declines during that period offset any of the price increases that plaintiffs
       are talking about, and that is why the defendants were justified in saying that
       improved results weren’t the result of pricing.

(Ex. 2, July 16, 2020 Tr. at 26:2-9.)       Defendants’ “offset” theory necessarily requires the

production of NDC-level data so both sides (and their experts) can analyze the actual “price

increases” and “pricing declines” on each drug in Teva’s portfolio. Indeed, Defendants’ counsel

undoubtedly have used information extracted from Teva’s databases to formulate this defense, and

will use it again to prepare their fact witnesses and experts. We await Defendants’ formal position

statement on August 17 as to their reliance on the database, but in all events, at a minimum NDC-

level data is necessary to rebut the “offset” defense on the facts.

       The Data Is Explicitly Discoverable under Rule 34: The NDC-level data Plaintiffs seek

is squarely within the scope of Rule 34, which has long expressly provided for discovery of such

“data” and “data compilations.” Fed. R. Civ. P. 34(a)(1). It is a “realit[y] of modern business

litigation” that “many business records are kept in databases, and parties query these databases in

order to provide responses to discovery requests.” Health All. Network, Inc. v. Cont’l Cas. Co.,

245 F.R.D. 121, 129 (S.D.N.Y. 2007), aff’d, 294 F. App’x 680 (2d Cir. 2008). “[P]roducing

limited data from a larger database is more akin to reviewing a set of documents in response to a

discovery request and producing only responsive documents, than it is [to] creating a new data


                                                  6
         Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 8 of 13



compilation or document for the purposes of litigation.” Id.; see also N. Shore-Long Island Jewish

Health Sys., Inc. v. MultiPlan, Inc., 325 F.R.D. 36, 51 (E.D.N.Y. 2018) (parties may be required

“to query an existing dynamic database for relevant information”).

        It is a routine matter to query the database to extract and produce the NDC-level data. That

is what Plaintiffs seek here. The Federal Rules regard databases, data compilations, and extracted

data as fully subject to discovery.

        The Data Is Admissible as a Business Record: While information need not be admissible

to be discoverable, Fed. R. Civ. P. 26(b)(1), and it is premature to address admissibility at this

time, courts have routinely admitted data and databases into evidence. Indeed, the law is clear that

where an “underlying database [was] maintained through the ordinary course of business,” the

“smaller subset of data provided as evidence from the database” is “subject to the business records

exception to the hearsay rule.” Health All. Network, 245 F.R.D. at 129. The NDC-level data is

squarely admissible because Teva’s databases were prepared in the course of Teva’s regularly

conducted business activity, as a regular practice, and at or near the time of the acts and events.

Fed. R. Evid. Rule 803(6).

        The Data Is Necessary, and the Static Periodic Reports Are No Substitute: Finally,

Defendants have suggested that the Court’s July 16 order to produce periodic “profit reports”

somehow displaced the need for Defendants to produce NDC-level data. That is simply wrong.

The July 16 order was premised on Defendants’ explicit representations that Teva did not have

NDC-level net or operating profit data. (See Ex. 2, July 16, 2020 Tr. at 13:25-14:2 (“But net profits

and operating profits at an NDC level, I don’t have them. We don’t have them at the NDC

level.”).)   Those representations were admittedly incorrect; as discussed above, Defendants




                                                 7
        Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 9 of 13



confirmed on July 31 that they possess and are willing to produce NDC-level operating profit (as

well as pricing, sales, and revenues). (See ECF 480 at 5-6.) They should be ordered to do so.

       On July 31, Defendants “identified” five types of periodic reports. These are not new to

discovery, nor are they an adequate substitute for NDC-level data. Specifically, these are Annual

Operating Plans (a.k.a. Work Plans), Long Range Plans, Latest Best Estimates, and two forms of

daily Scorecards circulated to Teva’s senior management. These reports were specifically alleged

in the Complaint, and have been the target of discovery since inception.

       While the periodic reports are plainly relevant to scienter—and therefore discoverable—

they do not fully address the falsity of Defendants’ misstatements and omissions. Among other

limitations, these reports do not include pricing information, typically are not NDC-level, and

only address small subsets of Teva’s portfolio. For example, Exhibit 3,

            produced in PDF format, is difficult to read,

                             .3

       Thus, of the discovery at issue, only NDC-level data conveys the specific drug-by-drug

facts about price increases and resulting profit at the heart of this action. Indeed, this is the data

used to create Teva’s publicly issued financial statements. It is therefore essential and cannot be

replaced by static, incomplete periodic reports.

       B.      The Disputed NDC-Level Monthly Pricing and Profit Data
               Is Highly Relevant and Must Be Produced

       The only remaining issue is narrow:         whether Defendants must produce NDC-level

monthly data for both pricing and profit, which Defendants resist on the ground that monthly data

is purportedly less “accurate” than quarterly data. Their argument fails.



3
 Defendants’ proffered “P&L Reports” suffer from the same flaw, as they do not contain any drug-by-
drug information.


                                                   8
       Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 10 of 13



               1. Defendants Already Agreed to Produce Monthly Pricing
                  Data, and Should Not Be Allowed to Backtrack

       As explained above, Defendants expressly agreed to produce monthly pricing data on July

9 and July 16. On July 31, Defendants backtracked by offering only quarterly pricing data, arguing

“that as part of Teva’s quarterly closing process there were often sales reserves adjustments

recorded in the third month of the quarter that were not just related to that monthly period. For

that reason, an accurate average sales price cannot be calculated on a monthly basis.” (ECF 480

at 6.) Defendants’ self-serving argument that quarterly pricing is more “accurate” cannot avoid

production of the monthly pricing data. See MultiPlan, Inc., 325 F.R.D. at 52 (rejecting

defendant’s argument “founded on the purported unreliability and incompleteness of [its] data”).

       Prejudicially, quarterly pricing data alone would obscure the impact of the “sales reserves

adjustments” that Defendants have cited as the source of the claimed inaccuracy (ECF 480 at 6).

Monthly and quarterly pricing data is necessary to assess the propriety of these purported quarter-

end “adjustments,” and to understand the facts as they stood at the time of many of Defendants’

false statements, which did not always coincide with the quarter end. (See, e.g., Compl. ¶¶196,

215, 224, 230, 232, 238-40.)

       Quarterly pricing data alone would also obscure when the price increases actually

happened, and that many of the increases were made in close proximity with Teva’s purported

competitors. For example, Plaintiffs allege that Teva increased prices on Enalapril Maleate on

July 19, 2013, sandwiched between increases by Mylan (July 2, 2013) and Wockhardt (August 1,

2013). (Compl. at A-2.) Quarterly data would merely show an increase in “Q3 2013,” concealing

the fact that Teva raised the price just 17 days after Mylan and 13 days before Wockhardt.




                                                9
       Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 11 of 13



       The Proposed Order specifies a simple and practical solution: Defendants can produce

monthly and quarterly pricing data so all parties can evaluate the price increases and “sales

reserves adjustments” with equal access to the full facts.

               2. Monthly Profit Data Admittedly Exists and
                  Must Now Be Produced

       Similarly, while Defendants have agreed to produce quarterly profits only, it is undisputed

that Teva also has NDC-level monthly profit information. (See ECF 459 at 2; July 16, 2020 Tr.

at 13:25.) Defendants’ protestation that monthly profit data is also less “accurate” fails for the

reasons above. In addition to scienter, monthly profit data bears directly on falsity and materiality

because it will show the impact of price increases and price erosion from specific drugs on Teva’s

financial performance; quarterly profit information alone will present a less detailed picture of

these fundamental facts. Both quarterly and monthly profit data can and should be produced.

       In addition, Defendants previously labeled the available NDC-level profit metric as “gross

profit,” and now describe it as “operating profit.” (ECF 480 at 5.) Whatever the terminology,

monthly NDC-level profit data must be produced, and Plaintiffs’ Proposed Order thus provides for

the production of gross, net, and/or operating profits.

       C.      The Court’s Order Must Also Direct Defendants to Produce the Undisputed
               NDC-Level Data and Agreed-Upon Periodic Reports

       Although these categories are agreed, to achieve a timely, complete resolution, it is critical

that the Court enter an explicit order directing their production by a concrete deadline.

       As to the NDC-level data, based on Defendants’ representations, Defendants must produce

the following by August 14: (1) monthly sales (units); (2) monthly revenue; (3) quarterly ASP;

(4) quarterly sales (units); (5) quarterly revenue; and (6) quarterly profit.

       As noted above, Defendants expressed their willingness to produce all of these items on

July 9, July 16, and July 31. Plaintiffs have never “rejected” that proposal. Rather, Plaintiffs’


                                                  10
       Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 12 of 13



counsel confirmed it on July 16, stating “we know what’s going to be coming out of the database

in report form.” (Ex. 2, July 16, 2020 Tr. at 21:7-8.) Entry of a Court order is necessary.

       As for the periodic reports, Plaintiffs’ Proposed Order clarifies that Defendants must

produce by August 14 a comprehensive set of all periodic reports from centralized files (whether

or not already produced). To be clear, Defendants were already obligated to produce these reports

in full by the established August 7 production deadline (ECF 375). Nonetheless, since Defendants

have now acknowledged that their production of these reports is incomplete, the Proposed Order

calls for prompt and complete production from centralized files.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court enter the Proposed

Order submitted herewith.

Date: August 7, 2020

                                                 Respectfully submitted,

                                                PLAINTIFFS ONTARIO TEACHERS’
                                                PENSION PLAN BOARD, and
                                                ANCHORAGE POLICE & FIRE
                                                RETIREMENT SYSTEM

                                                /s/ Joseph A. Fonti
                                                Joseph A. Fonti (admitted pro hac vice)
                                                Evan A. Kubota (admitted pro hac vice)
                                                Benjamin F. Burry (admitted pro hac vice)
                                                Thayne Stoddard (admitted pro hac vice)
                                                BLEICHMAR FONTI & AULD LLP
                                                7 Times Square, 27th Floor
                                                New York, NY 10036
                                                Telephone: (212) 789-1340
                                                Facsimile: (212) 205-3960
                                                jfonti@bfalaw.com
                                                ekubota@bfalaw.com
                                                bburry@bfalaw.com
                                                tstoddard@bfalaw.com

                                                Counsel for Lead Plaintiff


                                                11
Case 3:17-cv-00558-SRU Document 497 Filed 08/07/20 Page 13 of 13



                               Ontario Teachers’ Pension Plan Board, and
                               for Named Plaintiff Anchorage Police & Fire
                               Retirement System, and Lead Counsel for the
                               Class

                               Marc J. Kurzman (ct01545)
                               Christopher J. Rooney (ct04027)
                               CARMODY TORRANCE
                               SANDAK & HENNESSEY LLP
                               707 Summer Street, Suite 300
                               Stamford, CT 06901
                               Telephone: (203) 252-2680
                               Facsimile: (203) 325-8608
                               mkurzman@carmodylaw.com
                               crooney@carmodylaw.com

                               Local Counsel for Lead Plaintiff
                               Ontario Teachers’ Pension Plan Board, and
                               for Named Plaintiff Anchorage Police & Fire
                               Retirement System




                               12
